UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 ORo TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33126 CITIZENS FIRST CORPORATION (Exact name of small business issuer as specified in its charter) KENTUCKY 61-0912615 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1065 Ashley Street Bowling Green, Kentucky 42103 (Address of principal executive offices) (Zip Code) (270) 393-0700 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at August 14, 2007 Common Stock, no par value per share 1,984,583 shares Transitional Small Business Disclosure Format:Yes oNo x 1 CITIZENS FIRST CORPORATION TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS 3 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 11 ITEM 3 CONTROLS AND PROCEDURES 24 PART II OTHER INFORMATION ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 25 ITEM6 EXHIBITS 26 SIGNATURES 27 2 Part 1. Financial Information Item 1. Financial Statements Citizens First Corporation Condensed Consolidated Balance Sheets (Unaudited) June 30, 2007 December 31, 2006 (In thousands except share data) Assets Cash and due from financial institutions $8,241 $8,715 Federal funds sold 13,105 21,135 Cash and cash equivalents 21,346 29,850 Available for sale securities 40,216 42,613 Loans held for sale 793 108 Loans, net of allowance of $3,057 and $3,128 at June 30, 2007 and December 31, 2006, respectively 244,537 236,439 Premises and equipment, net 11,701 11,177 Federal Home Loan Bank (FHLB) stock, at cost 1,946 1,946 Accrued interest receivable 3,036 2,813 Deferred income taxes 578 302 Goodwill 10,904 10,945 Core deposit intangible 2,031 2,203 Bank owned life insurance 6,000 - Other assets 767 379 Total assets $343,855 $338,775 Liabilities and Stockholders' Equity Liabilities Deposits: Non-interest bearing $26,190 $26,544 Savings, NOW and money market 85,726 95,994 Time 176,748 156,837 Total deposits 288,664 279,375 Securities sold under repurchase agreements 2,306 3,921 FHLB advances 9,072 11,354 Notes payable - 350 Subordinated debentures 5,000 5,000 Accrued interest payable 856 722 Other liabilities 1,199 1,564 Total liabilities 307,097 302,286 Stockholders' Equity: 6.5% cumulative preferred stock, no par value; authorized 500 shares; issued and outstanding 250 shares at June 30, 2007 and at December 31, 2006, respectively 7,659 7,659 Common stock, no par value; authorized 5,000,000 shares; issued and outstanding 1,984,583 shares at June 30, 2007 and 1,978,463 shares at December 31, 2006 26,784 26,573 Retained earnings 3,103 2,639 Accumulated other comprehensive income (loss) (788) (382) Total stockholders' equity 36,758 36,489 Total liabilitiesand stockholders' equity $343,855 $338,775 See Notes to Condensed Consolidated Financial Statements. 3 Citizens First Corporation Condensed Consolidated Statements of Income (Unaudited) For the three months ended June 30 2007 2006 (In thousands, except per share data) Interest and dividend income Loans $5,103 $3,219 Taxable securities 335 116 Non-taxable securities 119 12 Federal funds sold and other 285 132 Total interest and dividend income 5,842 3,479 Interest expense Deposits 2,597 1,135 Securities sold under agreements to repurchase 18 20 FHLB advances 95 130 Subordinated debentures 88 - Total interest expense 2,798 1,285 Net interest income 3,044 2,194 Provision for loan losses 40 - Net interest income after provision for loan losses 3,004 2,194 Non-interest income Service charges on deposit accounts 396 189 Other service charges and fees 47 32 Sale of mortgage loans 101 86 Lease income 48 53 Other 30 21 Total non-interest income 622 381 Non-interest expenses Salaries and employee benefits 1,488 889 Net occupancy expense 261 171 Equipment expense 215 123 Advertising 204 115 Professional fees 97 92 Data processing services 179 102 Franchise shares and deposit tax 105 60 Core depositintangible amortization 86 - Postage and office supplies 64 36 Telephone and other communication 66 42 Other 258 170 Total non-interest expenses 3,023 1,800 Income before income taxes 603 775 Provision for income taxes 183 297 Net income $420 $478 Dividends declared on preferred stock 130 130 Net income available for common stockholders $290 $348 Basic earnings per share $0.15 $0.37 Diluted earnings per share $0.15 $0.31 See Notes to Condensed Consolidated Financial Statements. 4 Citizens First Corporation Condensed Consolidated Statements of Income (Unaudited) For the six months ended June 30 2007 2006 (In thousands, except per share data) Interest and dividend income Loans $10,138 $6,207 Taxable securities 703 231 Non-taxable securities 202 18 Federal funds sold and other 613 256 Total interest and dividend income 11,656 6,712 Interest expense Deposits 5,005 2,153 Securities sold under agreements to repurchase 38 27 FHLB advances 205 252 Subordinated debentures 176 - Notes payable 6 - Total interest expense 5,430 2,432 Net interest income 6,226 4,280 Provision for loan losses 100 - Net interest income after provision for loan losses 6,126 4,280 Non-interest income Service charges on deposit accounts 742 365 Other service charges and fees 100 52 Sale of mortgage loans 178 141 Lease income 105 105 Other 55 38 Total non-interest income 1,180 701 Non-interest expenses Salaries and employee benefits 3,045 1,775 Net occupancy expense 519 309 Equipment expense 402 222 Advertising 306 169 Professional fees 196 151 Data processing services 389 208 Franchise shares and deposit tax 222 116 Core depositintangible amortization 172 - Postage and office supplies 128 66 Telephone and other communication 129 71 Other 498 286 Total non-interest expenses 6,006 3,373 Income before income taxes 1,300 1,608 Provision for income taxes 408 581 Net income $892 $1,027 Dividends declared on preferred stock 258 258 Net income available for common stockholders $634 $769 Basic earnings per share $0.32 $0.82 Diluted earnings per share $0.32 $0.67 See Notes toCondensed Consolidated Financial Statements. 5 Citizens First Corporation Condensed Consolidated Statements of Changesin Stockholders' Equity (Unaudited) For the six months ended June 30 2007 2006 (In thousands) Balance January 1 $36,489 $19,958 Adoption of FIN 48 (71) - Net income 892 1,027 Issuance of common stock 96 82 Stock-based compensation 115 150 Payment of common dividend, $0.05 per share (99) - Payment of preferred dividends, $1,031.19 per share for 2007 and 2006 (258) (258) Other comprehensive income (loss), net of tax (406) (319) Balance at end of period $36,758 $20,640 Citizens First Corporation Condensed Consolidated Statements of Comprehensive Income (Unaudited) For the three months ended June 30 2007 2006 (In thousands) Net income $420 $478 Other comprehensive income (loss), net of tax: Unrealized gain (loss) on available for sale securities, net (377) (196) Comprehensive income $43 $ 282 Citizens First Corporation Condensed Consolidated Statements of Comprehensive Income (Unaudited) For the six months ended June 30 2007 2006 (In thousands) Net income $892 $ 1,027 Other comprehensive income (loss), net of tax: Unrealized gain (loss) on available for sale securities, net (406) (319) Comprehensive income $486 $ 708 See Notes to Condensed Consolidated Financial Statements. 6 Citizens First Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) For the six months ended June 30 2007 2006 (In thousands) Operating activities: Netincome $892 $1,027 Items not requiring (providing) cash: Depreciation and amortization 392 245 Stock-based compensation expense 115 150 Adoption of FIN 48 (71) - Provision for loan losses 100 - Amortization of premiums and discounts on securities (118) 5 Deferred income taxes (276) (73) Sale of mortgage loans held for sale 11,131 9,829 Origination of mortgage loans for sale (11,637) (11,502) Gains on sales of loans (178) (141) Net loss on sale of other real estate owned 11 - FHLB stock dividends received - (18) Changes in: Interest receivable (223) (139) Other assets (779) (276) Interest payable and other liabilities 166 (211) Net cash used in operatingactivities (475) (1,104) Investing activities: Loan originations and payments, net (7,727) (2,851) Purchases of premises and equipment (908) (1,246) Purchase of available-for-sale securities (13,812) (1,356) Proceeds from maturities of available-for-sale securities 15,712 234 Proceeds from sale of other real estate owned 309 - Payment related to purchase of Commonwealth Mortgage and Southern KY Land Title, Inc., net of stock issued (288) (309) Purchase of bank-owned life insurance policies (6,000) - Purchase of FHLB stock - (30) Net cash used in investing activities (12,714) (5,558) Financing activities: Net change in demand deposits, money market, NOW, and savings accounts (10,622) (5,549) Net change in time deposits 19,911 11,164 Net change in notes payable (350) - Proceeds from FHLB advances 7,000 12,000 Repayment of FHLB advances (9,282) (11,104) Net change in repurchase agreements (1,615) 791 Dividends paid on preferred stock (258) (258) Dividends paid on common stock (99) - Net cash provided by financing activities 4,685 7,044 Increase in cash and cash equivalents (8,504) 382 Cash and cash equivalents, beginning of year 29,850 15,743 Cash and cash equivalents, end of quarter $21,346 $16,125 Supplemental Cash FlowsInformation: Interest paid $5,296 $2,393 Income taxes paid $ 470 $585 Loans transferred to other real estate $ 471 $140 Stock issued for contingent payment related to purchase of Commonwealth Mortgage and Southern Ky. Land Title, Inc. $96 82 Deferred revenue related to a sale leaseback transaction $8 - See Notes to Condensed Consolidated Financial Statements. 7 Notes to Unaudited Condensed Consolidated Financial Statements (1) Basis of Presentation The accounting and reporting policies of Citizens First Corporation (the “Company”) and its subsidiary, Citizens First Bank, Inc. (the “Bank”),conform to U.S. generally accepted accounting principles and general practices within the banking industry.The consolidated financial statements include the accounts of the Company and the Bank.All significant intercompany transactions and accounts have been eliminated in consolidation. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2006 Annual Report on Form 10-KSB filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Estimates used in the preparation of the financial statements are based on various factors including the current interest rate environment and the general strength of the local economy.Changes in the overall interest rate environment can significantly affect the Company’s net interest income and the value of its recorded assets and liabilities.Actual results could differ from those estimates used in the preparation of the financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been reflected in the accompanying unaudited financial statements.Those adjustments consist only of normal recurring adjustments. Results of interim periods are not necessarily indicative of results to be expected for the full year.The consolidated balance sheet of the Company as of December 31, 2006 has been derived from the audited consolidated balance sheet of the Company as of that date. (2) Adoption of New Accounting Standards In February 2006, the Financial Accounting Standards Board (FASB) issued Statement No. 155, Accounting for Certain Hybrid Financial Instruments-an amendment to FASB Statements No. 133 and 140.This Statement permits fair value re-measurement for any hybrid financial instruments, clarifies which instruments are subject to the requirements of Statement No. 133, and establishes a requirement to evaluate interests in securitized financial assets and other items.The new standard was effective as of January 1, 2007.The adoption of this Statement did not have a material impact on the consolidated financial position or results of operations of the Company. In July 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109 (FIN 48), which prescribes a recognition threshold and measurement attribute for a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The Company adopted the provisions of FIN 48 on January 1, 2007.The adoption of FIN 48 had the effect of reducing retained earnings and increasing other liabilities on the Company’s financial statements by $71,000 on January 1, 2007; this amount of unrecognized tax benefit would increase income from continuing operations, and thus impact the Company’s effective tax rate, if ultimately recognized into income.Unrecognized state income tax benefits are reported net of their related deferred federal income tax benefit.It is the Company’s policy to recognize interest and penalties related to uncertain tax positions in income tax expense, and interest of $7,000 was accrued as of January 1, 2007.The Company and its subsidiaries file a consolidated U.S. federal income tax return and a Kentucky income tax return, which are subject to examination by taxing authorities for all years after 2002.The unrecognized tax benefit discussed above is not anticipated to change in the next twelve months. In September 2006, the FASB Emerging Issues Task Force finalized Issue No. 06-5, Accounting for Purchases of Life Insurance - Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No. 85-4 (Accounting for Purchases of Life Insurance). This issue requires that a policyholder consider contractual terms of a life insurance policy in determining the amount that could be realized under the insurance contract.It also requires that if the contract provides for a greater surrender value if all individual policies in a group are surrendered at the same time, that the surrender value be determined based on the assumption that policies will be surrendered on an individual basis.Lastly, the issue discusses whether the cash surrender value should be discounted when the policyholder is contractually limited in its ability to surrender a policy.This issue was effective as of January 1, 8 2007.The adoption of this issue did not have a material impact on the consolidated financial statements of the Company. Effect of newly issued but not yet effective accounting standards - In September 2006, the FASB issued Statement No. 157, Fair Value Measurements.This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.This Statement establishes a fair value hierarchy about the assumptions used to measure fair value and clarifies assumptions about risk and the effect of a restriction on the sale or use of an asset.The Statement is effective for fiscal years beginning after November 15, 2007.The Company has not completed its evaluation of the impact of the adoption of this Statement. In September 2006, the FASB Emerging Issues Task Force finalized Issue No. 06-4, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements.This issue requires that a liability be recorded during the service period when a split-dollar life insurance agreement continues after participants’ employment or retirement.The required accrued liability will be based on either the post-employment benefit cost for the continuing life insurance or based on the future death benefit depending on the contractual terms of the underlying agreement.This issue is effective for fiscal years beginning after December 15, 2007.The Company does not believe the adoption of this issue will have a material impact on the consolidated financial statements of the Company. In February 2007, the FASB issued Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities.This Statement allows entities to voluntarily choose, at specified election dates, to measure many financial assets and financial liabilities at fair value.The election is made on an instrument-by-instrument basis and is irrevocable.If the fair value option is elected for an instrument, the Statement specifies that all subsequent changes in fair value for that instrument shall be reported in earnings.This Statement is effective for fiscal years beginning after November 15, 2007.The Company is evaluating the impact of the adoption of this standard. (3) Stock Option Plans In 2002, the board of directors adopted the employee stock option plan, which became effective upon the approval of the Company’s shareholders at the annual meeting in April 2003.The purpose of the plan is to afford key employees the incentive to remain with the Company and to reward their service by providing the employees to share in the Company’s future success.132,300 shares of Company common stock have been reserved for issuance under the plan. 9,277 shares remain available for future issuance.Options granted expire after ten years, and vest ratably over a three year period. In 2003, the board of directors adopted the non-employee director stock option plan for non-employee directors, which became effective subject to the approval of the Company’s shareholders at the annual meeting in April 2003. The purpose of the plan is to assist the Company in promoting a greater identity of interest between the Company’s non-employee directors and shareholders, and in attracting and retaining non-employee directors by affording them an opportunity to share in the Company’s future successes.43,946 shares of common stock have been reserved for issuance under the plan. 14,787 shares remain available for future issuance.Options granted expire after ten years, and are immediately vested. The fair value of options granted is estimated on the date of the grant using a Black-Scholes option-pricing model with the following weighted-average assumptions.There were 7,000 options granted for the period ended June 30, 2007. 9 2007 2006 Dividend yields 1.00% 0% Volatility factors of expected market price of common stock 25.67% 21.39% Risk-free interest rates 5.10% 4.58% Expected life of options 7 Years 7 Years Weighted-average fair value of options granted during the year $4.57 $ 7.08  The dividend yield was estimated using historical dividends paid and market value information for the Company’s stock.All other things being equal, an increase in dividend yield will decrease fair value per option.  The volatility was estimated using historical volatility for periods approximating the expected option life.  The risk-free interest rate was developed using the U.S. Treasury yield curve for periods equal to the expected life of the options on the grant date.An increase in the risk-free interest rate will increase stock compensation expense. The Company accounts for its employee and non-employee stock option plans under the recognition and measurement principles of FASB Statement No. 123 Revised (SFAS 123R), Accounting for Stock-Based Compensation, effective January 1, 2006.SFAS 123R requires the recognition of stock-based compensation for the number of awards that are ultimately expected to vest.For the quarter ended June 30, 2007, compensation expense recorded was $61,000, and for the six months ended June 30, 2007 was $115,000.As of June 30, 2007, unrecognized compensation expense associated with stock options was $225,000 which is expected to be recognized over a weighted average period of 2 years. A summary of the status of the plans at June 30, 2007 and 2006, and changes during the periods then ended is presented below: 2007 2006 Shares Weighted- Average Exercise Price Shares Weighted- Average Exercise Price Outstanding, beginning of year 148,197 $15.37 100,383 $13.64 Granted 7,000 $13.00 48,300 $18.97 Exercised - - — — Forfeited 4,515 $16.38 — — Expired - - — — Outstanding, end of period 150,682 $15.23 148,683 $15.38 Options exercisable, end of period 104,424 $14.43 57,915 $13.96 The weighted average remaining term for outstanding stock options was 7.82 years at June 30, 2007.The weighted average remaining term for exercisable options was 7.60 years at June 30, 2007.The aggregate intrinsic value at June 30, 2007 was $50,000 for both stock options outstanding and for stock options exercisable.The intrinsic value for stock options is calculated based on the exercise price of the underlying awards and the market price of the Company’s common stock as of the reporting date. (4)Earnings Per Share Basic earnings per share have been computed by dividing net income available for common shareholders by the weighted-average number of common shares outstanding for the period.Diluted earnings per share have been computed the same as basic earnings per share, and assumes the conversion of outstanding vested stock options and convertible preferred stock, if dilutive.The following table reconciles the basic and diluted earnings per share computations for the quarters ending June 30, 2007 and 2006. 10 Dollars in Thousands, except per share data Quarter ended June 30,2007 Quarter ended June 30, 2006 Income Weighted Average Shares Per Share Amount Income Weighted- Average Shares Per Share Amount Basic earnings per share Net income $ 420 $ 478 Less: Dividends on preferred stock (130) (130) Net income available to common shareholders 290 1,984,583 $0.15 348 940,004 $0.37 Effect of dilutive securities Convertible preferred stock - - 130 568,890 Stock options - - - 31,974 Diluted earnings per share Net income available to common shareholders and assumed conversions $290 1,984,583 $ 0.15 $ 478 1,540,868 $0.31 Dollars in Thousands, except per share data Six months ended June 30,2007 Six months ended June 30, 2006 Income Weighted Average Shares Per Share Amount Income Weighted- Average Shares Per Share Amount Basic earnings per share Net income $ 892 $ 1,027 Less: Dividends on preferred stock (258) (258) Net income available to common shareholders 634 1,983,738 $0.32 769 939,169 $0.82 Effect of dilutive securities Convertible preferred stock - - 258 568,890 Stock options - - - 31,371 Diluted earnings per share Net income available to common shareholders and assumed conversions $634 1,983,738 $ 0.32 $ 1,027 1,539,430 $0.67 Stock options for 100,244 and 58,664 shares of common stock were not considered in computing diluted earnings per common share for June 30, 2007 and 2006, respectively, because they are antidilutive. Convertible preferred shares totaling 568,890 were not included in computed diluted EPS in 2007 as they were antidilutive. 11 Item 2. Management’s Discussion and Analysis or Plan of Operation Management’s discussion and analysis is included to provide the shareholders with an expanded narrative of the Company’s results of operations, changes in financial condition, liquidity and capital adequacy.This narrative should be reviewed in conjunction with the Company’s consolidated financial statements and notes thereto included in our2006 Annual Report on Form 10-KSB filed with the Securities and Exchange Commission. Forward-Looking Statements Citizens First Corporation (the “Company”) may from time to time make written or oral statements, including statements contained in this report, which may constitute forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”).The words “may”, “expect”, “anticipate”, “intend”, “consider”, “plan”, “believe”, “seek”, “should”, “estimate”, and similar expressions are intended to identify such forward-looking statements, but other statements may constitute forward-looking statements.These statements should be considered subject to various risks and uncertainties.Such forward-looking statements are made based upon management’s belief as well as assumptions made by, and information currently available to, management pursuant to “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.The Company’s actual results may differ materially from the results anticipated in forward-looking statements due to a variety of factors.Such factors are described below and include, without limitation, (i) unanticipated deterioration in the financial condition of borrowers resulting in significant increases in loan losses and provisions for those losses, (ii)increased competition with other financial institutions, (iii)the inability of our bank subsidiary, Citizens First Bank, Inc. (the “Bank”), to attract and retain key management personnel, (iv) the lack of sustained growth in the economy in the South Central Kentucky region, (v) rapid fluctuations or unanticipated changes in interest rates, (vi) the inability of the Bank to satisfy regulatory requirements and (vii) changes in the legislative and regulatory environment.Many of such factors are beyond the Company’s ability to control or predict, and readers are cautioned not to put undue reliance on such forward-looking statements.The Company does not intend to update or reissue any forward-looking statements contained in this report as a result of new information or other circumstances that may become known to the Company. Results of Operations The Company’s net income for the three months ended June 30, 2007 was $420,000, or $0.15 per basic and diluted common share, respectively, compared to net income of $478,000 or $0.37 and $0.31 per basic and diluted common share, respectively, for the three months ended June 30, 2006.The Company’s net income for the six months ended June 30, 2007 was $892,000, or $0.32 per basic and diluted common share, respectively, compared to net income of $1,027,000, or $0.82 and $0.67 per basic and diluted common share, respectively, for the six months ended June 30, 2006.
